[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT           FILED
                    ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                      SEPTEMBER 29, 2010
                           No. 09-12951
                                                          JOHN LEY
                       Non-Argument Calendar               CLERK
                     ________________________

              D. C. Docket No. 08-00099-CR-J-20-TEM

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                versus

TEDDY LEONEL CRUZ-VELEZ,
a.k.a. Rene Ortega,
a.k.a. Juan Dunn,
a.k.a. Jet Ski,
a.k.a. Rene Negron-Ortiz,
a.k.a. Benjamin Marrero,
a.k.a. Renee Ortiz-Negron,
a.k.a. Hector Nieve,
a.k.a. Jose Dubal,

                                                      Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                   _________________________
                        (September 29, 2010)
Before EDMONDSON, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Richard A. Selinger, appointed counsel for Teddy Leonel Cruz-Velez in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Cruz-Velez’s conviction and sentence are AFFIRMED.




                                         2